Citation Nr: 0942119	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic pituitary 
adenoma claimed as the result of asbestos exposure.  

2.  Entitlement to service connection for chronic 
hypopituitarism.  

3.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1953 to January 
1955 and additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for a pituitary adenoma claimed as the 
result of asbestos exposure, hypopituitarism, and headaches.  
In January 2008, the Board remanded the Veteran's claims to 
the RO for additional action.  

In September 2009, the Veteran submitted a Motion to Advance 
on the Docket.  In October 2009, the Board granted the 
Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In its January 2008 Remand instructions, the Board directed 
that:

3.  The Veteran should be afforded a VA 
examination.  The claims folder and a 
copy of this remand should be made 
available to the examiner.  The examiner 
is requested to state whether there is a 
50 percent probability or greater 
(whether it is at least as likely as not) 
that the Veteran's pituitary adenoma is 
related to the Veteran's military 
service, to include asbestos exposure.  
In so doing, the examiner should address 
any other medical opinions that may be of 
record at the time of the examination.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  

4.  If, and only if, the examiner 
concludes that the Veteran's pituitary 
adenoma can be linked to his military 
service, the Veteran should be afforded a 
VA examination to assess his secondary 
service connection claims for 
hypopituitarism and headaches.  This can 
be in association with the main 
examination.  The examiner is requested 
to identify if the Veteran does have 
hypopituitarism and headaches.  If so, 
the examiner is also requested to provide 
an opinion as to whether either the 
Veteran's hypopituitarism or headaches 
are: 1) is caused by his pituitary 
adenoma; or 2) are aggravated by the 
pituitary adenoma.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

In a May 2006 written statement, C. F-E, D.O, opined that:

The following is based upon the fact that 
no data exists that specifically 
pinpoints the root cause of a "pituitary 
adenoma."  Therefore, it is my medical 
opinion that "it is as likely as not" 
that [the Veteran's] pituitary tumor 
could have been caused as a result of his 
severe exposure to asbestos fibers and 
dust, while serving in the United States 
Navy.  

In a February 2008 written statement, Dr. F-E commented that:
I have recently conducted a Medline 
search attempting to find links to 
asbestos fibers and pituitary adenomas.  
There are general references in the 
literature that document [the] presence 
of asbestos fibers in the pituitary gland 
when examined by pathologists.  As [the 
Veteran's] primary care physician, I am 
writing this letter to the appeals board 
for further consideration of his case.  I 
am by no means an expert in this field 
but am happy to support this portion of 
[the Veteran's] petition.  

In June 2009, the Veteran was afforded a VA examination for 
compensation purposes in accordance with the Board's Remand 
instructions.  The Veteran was diagnosed with a pituitary 
adenoma and associated hypopituitarism.  The examiner opined 
that:

It is not likely that the Veteran's 
pituitary adenoma is related to the 
Veteran's military service, to include 
asbestos exposure.  C-file reviewed.  
Review of medical literature does not 
support such an association.  No 
authentic reference is found to relate 
pituitary adenomas, caused by asbestos 
exposure.  The opinion given by [Dr. F-E] 
is speculative, and she states that she 
is "by no means an expert" in this 
subject.  

The Board notes that the June 2009 examination report is 
inadequate for evaluation purposes.  The VA examiner failed 
to discuss Dr. F-E's February 2008 statement that there were 
"general references in the literature that document [the] 
presence of asbestos fibers in the pituitary gland when 
examined by pathologists;" to state whether such findings 
are relevant to the manifestation of a chronic pituitary 
adenoma; to define the term "authentic reference;" to 
advance an etiology for the Veteran's pituitary adenoma 
and/or to state that it was of unknown etiology; and to state 
his expertise in the relevant subject.  In light of this 
fact, the Board finds that the examiner's opinion fails to 
encompass "the complete rationale for all opinions 
expressed."  While acknowledging that the RO attempted to 
comply with the Board's remand instructions, the Court has 
held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims files to the 
examiner who conducted the June 2009 VA 
examination for compensation purposes and 
request that he prepare an addendum to 
his examination report which addresses 
his expertise as to pituitary gland 
disorders; the possible etiology or 
etiologies of the Veteran's pituitary 
adenoma; what constitutes an "authentic 
reference;" Dr. F-E's statement that 
there were "general references in the 
literature that document [the] presence 
of asbestos fibers in the pituitary gland 
when examined by pathologists;" and 
whether such findings are relevant to the 
manifestation of a chronic pituitary 
adenoma.  If the examiner is no longer 
available, the Veteran should be 
scheduled for an additional VA 
examination which addresses the nature 
and etiology of his pituitary adenoma.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of any chronic headache disorder 
and hypopituitarism.  All indicated 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion 
addressing whether it is at least as 
likely as not (probability of 50 percent 
or greater) that any identified chronic 
headache disorder and hypopituitarism 
were manifested during active service; 
are etiologically related to his in-
service asbestos exposure; otherwise 
originated during active service; and/or 
are caused or aggravated by a 
service-connected disability.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The VA examination report 
should specifically state that such a 
review was conducted.   

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic pituitary adenoma claimed as the 
result of asbestos exposure, chronic 
hypopituitarism, and a chronic headache 
disorder.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

4.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

